DETAILED ACTION

Claim Objections
Claims 1-18 are objected to because of the following informalities:  In claims 1 and 11, please amend the preambles to read “A polypropylene film..” and “A method for producing a polypropylene film according to claim 1”.  Furthermore, for proper antecedent basis for claims 2-9, please amend the preamble to read “The polypropylene film..”.  With respect to claim 10, please amend the preamble to read “A foodstuff packaging…”.  Regarding claims 12-18, please amend the preamble to read “The method according to…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation “wherein layers (B) to (D) comprise biaxially oriented polypropylene” and “layer(B) contains polymers with functional groups that are capable of forming covalent bonds with polyurethane”.  Since polypropylene is a polymer, it is not clear if the polymers with functional groups as cited in the limitations with respect to layer (B) is the same as the polypropylene or a further polymer is added in addition to the polypropylene.  As a note, the methyl group in a polypropylene does not form covalent bonds with the polyurethane since it is effectively non-reactive.  Examiner assumes that either scenario would meet the limitations.  Clarification is requested.
Claim 8 recites the limitation “wherein it has an aluminum oxide layer or silicon dioxide layer that is directly connected to the surface of layer (A)”.  First, it is not clear what “it” would be.  Examiner assumes that “it” is in reference to the polypropylene film.  However, for clarity, Examiner suggests amending the limitation to read “The polypropylene film according to claim 1 further comprises an aluminum oxide layer or silicon dioxide layer”.  Secondly, it is not clear what surface of layer (A) the aluminum oxide or silicon dioxide layer would be directly connected to since layer (A) is already directly connected to layer (B).  For clarity, Examiner suggests specifying the specific major surfaces of layer (A) as to determine the positioning of the aluminum oxide or silicon dioxide layer.
Claim 12 recites the limitation “with a composition as described in any of claims 1 to 6”.  It is not clear as to the claim dependency since claim 12 is already dependent upon claim 1.  Clarification is requested.
Claim 13 recites the limitation “which is preferably a corona treatment”.  The term “preferably” renders the claim indefinite since it is not clear if the surface treatment step would 
Claim 15 recites the limitation "the wet layer" in second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/932129 in view of Bazbaz (US 20140105523). Both sets of claims are directed to a film having four layers, wherein a first layer contains polyurethane resin and nanoparticles and has the same thickness, a layer with polymers with functional groups capable of forming covalent bonds with the polyurethane and is directly connected to  the first layer, a third layer having the same thickness, and an para. 0020).  As such, it would have been obvious to one of ordinary skill in the art to substitute biaxially oriented polyethylene with biaxially oriented polyethylene.
This is a provisional nonstatutory double patenting rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jiang et al. (CN 107351497) and Wang et al. (CN 106671532).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783